Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
It is noted that the first lines of the present Remarks/Arguments state, “Reconsideration of the subject application in view of the present Amendment is respectfully requested” however, the present response/RCE submission did not contain any amendment.  Thus, the response is treated that there are no new claim amendments and the present Office action will solely address the arguments filed 09/30/2021.  The most recent claim set was filed on 04/08/2021.  
This action is responsive to Applicant’s request for continued examination and remarks filed 09/30/2021. 
Claims 1-15 are currently pending, of which claims 7-15 are withdrawn.  
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Watremetz et al. (US 2014/0158318) in view of Watremetz (US 2014/0144603) as previously set forth in the Office action mailed 12/08/2020 (and maintained through the Office actions mailed 04/30/2021 and 08/31/2021) is maintained. 
Response to Arguments
Applicant's arguments on pages 2-6 of the response filed 09/30/2021 regarding the 103 rejection over Watremetz et al. (US 2014/0158318, hereinafter Watremetz ‘318) in view of Watremetz (US 2014/0144603, hereinafter Watremetz ‘603) have been fully considered but they are not persuasive.  
Regarding the Watremetz ‘318 primary reference, Applicant argues selection of the claimed composition, even excluding the amount of Al2O3, would not be obvious over Watremetz ‘318 because of a low probability/extent of overlap of the compositions and Watremetz ‘318 teaches away from the claimed composition since the preferred embodiments of the reference are Fe2O3 < 70 wt.% whereas the claimed invention requires Fe2O3 ≥ 85 wt.%.  These arguments are not persuasive because the disclosed ranges of the Watremetz ‘318 reference regarding the amounts of the Fe2O3, CaO, SiO2, TiO2, and constituents other than these oxides and Al2O3 still ultimately overlap with the instantly claimed Fe2O3, CaO, SiO2, TiO2, and other constituents ranges.  The Office submits that the extent of overlap, such as the “range in superposition” shown in the Table on page 3 of Applicant’s present remarks, is more germane to the obviousness and unpatentability of the claimed ranges rather than the low “probability” alleged by Applicant.  Applicant’s “probability” of 1 out of 83,333 of 0.0012% obtained by multiplying decimal values corresponding to Applicant’s interpretation of the range of superposition for each claimed component amount/ratio with the reference discounts the fact that the reference’s disclosed ranges of Fe2O3, CaO, SiO2, TiO2, and other oxides nevertheless still overlap the amounts and ratios claimed.  Further note that the 103 rejection of record, in addition to indicating the amounts of Fe2O3, CaO, SiO2, TiO2 and other constituents overlap those claimed amounts, also sets forth it would also be obvious a person of ordinary skill in the art to further vary and optimize said ranges of components taught by Watremetz ‘318 in order to obtain an energy storage material having an improved acid resistance and increased lifetime.  See the paragraph bridging pages 5 to 6 of the Office action mailed 12/08/2020.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Applicant’s further argument of Watremetz ‘318’s preferred range of Fe2O3 
 the preferred range of Fe2O3 < 70 wt.% constitutes a teaching away from the claimed composition requires Fe2O3 ≥ 85 wt.% is not persuasive because it is well established preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Watremetz ‘318 teaches the material comprises up to 90 wt.% Fe2O3 (para. 0016), which overlaps the claimed range of Fe2O3 ≥ 85 wt.%.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
	Regarding the Watremetz ‘603 secondary reference, Applicant argues Watremetz ‘603 deals with an invention not linked to any composition and the general teachings of Watremetz ‘603 are so broad that it comprises 0-100 wt.% of anything.  Applicant further argues combining a nonpreferred embodiment/teaching of Watremetz ‘603 without a preferred teaching of Watremetz ‘603 is not obvious, and the reference’s disclosed teaching “the material contains an alumina Al2O3 content … or even of less than 10 wt%, or even of less than 5 wt%” is not compatible with and does not provide any motivation towards the claimed range of 2.95% or less Al2O3.  These arguments are not persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Note that Watremetz ‘603 is not drawn to any broad composition as alleged, and that both references are linked in that they are drawn to Fe2O3-Al2O3-CaO-TiO2-SiO2-based sintered materials having acid resistance and long lifetimes (see para. 0012, 0013, and 0025 of Watremetz ‘318 and para. 0035, 0095, and 0144 of Watremetz ‘603), and it would be obvious and reasonable for one of ordinary skill in the art to modify Watremetz ‘318 with a teaching of Watremetz ‘603 in order to obtain a similar Fe2O3-Al2O3-CaO-TiO2-SiO2-based sintered material having acid resistance and a long lifetime.  See also the Office’s rationale as to a reasonable expectation of success in the second paragraph of Box 12 of the Advisory action mailed 08/31/2021.  Also note that Watremetz ‘603’s range of Al2O3 of less than 5 wt.%, i.e., 0% to 5% by weight Al2O3, does overlap and encompass the claimed range of Al2O3 of 2.95% or less, i.e., 0% to 2.95% by weight Al2O3.    
	Regarding Applicant’s statement that “Al2O3 ≤ 5% is excluded by Watremetz ‘318” in the conclusion statements of the arguments, note the Office has already addressed this argument.  See pages 3-5 of the Final Office action mailed 04/30/2021 and the second paragraph of Box 12 of the Advisory action mailed 08/31/2021.  
	Accordingly, the rejection is maintained for the reasons of record. 
Allowable Subject Matter
Claim 1 would be allowable if the limitation “iron oxide(s), expressed in the Fe2O3 form, ≥ 85%” were amended to read as “iron oxide(s), expressed in the Fe2O3 form, ≥ 92%”, incorporating one of the optional, alternative limitations from claim 5.  
If Applicant agrees with this proposed amendment, note that it would also require the deletion of the limitation “a content of iron oxide, expressed in the Fe2O3 form, of greater than 88%; and/or” from claim 4 and the deletion of the limitation “a content of iron oxide, expressed in the Fe2O3 form, of greater than 92%; and/or” from claim 5.  Also note that the withdrawn claims are not presently in condition for rejoinder and/or would raise issues under 112 if rejoined.  Applicant is invited to contact the undersigned Examiner to discuss amendments that would place many of the withdrawn claims in condition for rejoinder/allowance upon the incorporation of the allowable subject matter into claim 1 as proposed.  
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Watremetz et al. (US 2014/0158318) and Watremetz (US 2014/0144603), fail to teach or suggest an Fe2O3-CaO-SiO2-TiO2-Al2O3-based sintered material having iron oxide(s) expressed as Fe2O3 ≥ 92 wt.%.  Although both references teach similar Fe2O3-CaO-SiO2-TiO2-Al2O3-based sintered materials useful as energy storage materials in regenerator devices, the maximum amount of Fe2O3 disclosed among the references is merely 90 wt.% and the references fail to teach or suggest any guidance, motivation, or reasonable expectation of success in providing a higher amount of Fe2O3 as that disclosed in the present invention.  See also Applicant’s arguments regarding the reference’s amounts of Fe2O3 in the present response.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 16, 2021